IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE
I.D. # 0204016363

V.

CHARLESE A. SMITH,

\./\_/\./\/\./\./\/

Defendant.

Submitted: March 2 l, 2017
Decided: June 21 , 2017

ORDER GRANTING DEFENDANT’S REQUEST FOR A
CERTIFICATE OF ELIGIBILITY TO FILE UNDER
11 Del. C. 8 4214(1`) AND Del. Super. Ct. Spec. R. 20&1 (d)

This 2lst day of June, 20l7, upon consideration of the Request for
Certification of Eligibility filed on behalf of Charlese A. Smith,l the
Attorney General’s response thereto,2 and the record in this matter, it
appears to the Court that:

l. On April 22, 2003, following a two-day trial, a Superior Court
jury convicted Smith of two counts of Burglary Second Degree, two counts

of Forgery Second Degree, and one count of 'l`heft-Misderneanor.3 Smith’s

sentencing occurred on May 29, 2003, after a pre-sentence investigative

 

1 Defendant’s name Was changed from Charles Clernent Srnith to Charlese Anne Smith
by order of the Court of Common Pleas dated June 2(), 20l6. See In re Charles Clement
2.S'milh, C.A. No. CPU4-l6-001 l2l (Del. Com. Pl. June 20, 2016) (ORDER).

D.I. 58.
3 ll Del. C. § 825 (2001) (burglary second degree); id. § 861 (forgery second degree); id.
§ 841 (theft).

report was prepared and the State had filed a habitual criminal petition.4
Smith was sentenced to the minimum required: a term of natural life
imprisonment for the triggering offense of second degree burglary (lNO2-05-
0351), for which the State sought habitual criminal sentencing under the
then-extant Habitual Criminal Act.5 Smith received suspended or probated
terms for the other burglary count, the forgeries, and the misdemeanor theft
conviction.6 The sentencing order notes that Smith’s habitual criminal
sentence was effective on December 3 l, 2()02.7

2. Smith requests a certificate of eligibility to file a petition
seeking exercise of the Court’s jurisdiction to modify the sentence under
recently enacted ll Del. C. § 42l4(f).8 The Attorney General responded,9
joining Smith’s request and asking the Court to grant Smith a certificate of

eiigibiiity.‘O

 

4 ll Del. C. § 4214(b) (20()1) (providing that a person who twice previously had been
convicted of certain enumerated felonies and thereafter was convicted of another of those
enumerated felonies could be declared a habitual criminal).
5 Ia'. (providing that any person sentenced under then-existing § 4214(b) had to receive a
natural life sentence for the triggering felony (or felonies) that formed the basis of the
State’s habitual criminal petition).
6 State v. Charles C. Smith, ID No. 0204016365 (Del. Super. May 28, 2003)
SSENTENCING ORDER).

Id.
8 D.I. 57; Del. Super. Ct. Spec. R. 2017-1(0)(2), (3).
9 See Del. Super. Ct. Spec. R. 2017-l(c)(5) (providing that the Attorney General shall file
a written response to a request for certificate of eligibility).
10 D.I. 58 at l-2 (“[T]he State respectfully requests that the Court grant the Defendant’s
Motion for Request for Certification of Eligibility.”).

2

3. The Court may consider such a request “without presentation,
hearing, or argument unless otherwise ordered by the court.”ll The Court
will decide this request on the papers filed.

4. Smith meets the type-of-sentence and time-served eligibility
requirements set forth in ll Del. C. § 4214(f).12 The Attorney General has
not demonstrated “by specific averment” that “there is a good faith basis to
believe that . . . a petition [by Smith] . . . may not be heard because the
felony establishing [Smith] as a habitual offender is one for which review is
[not now]-permitted as provided for in ll Del. C. § 42l4(f) and [Del. Super.
Ct. Spec. R. 2017-l](d)(l l).”13 The Attorney General instead has moved the
Court to grant Smith a certificate of eligibility.14 lt does, however, appear
from a review of the Court’s docket that there are current “petitions filed
pursuant to [ll Del. C. § 4214(f)] where the felony establishing an inmate as

a habitual offender was a Title 16 offense,” and those petitions must be

 

“ Del. super. Ct. spec. R. 2017-1(¢)(6).

12 ll Del. C. § 42l7(f) (2017) (providing that an inmate must be serving a sentence
imposed upon him as “an habitual criminal [that is] a minimum sentence of not less than
the statutory maximum penalty for a violent felony pursuant to 42l4(a) of this title, or a
life sentence pursuant to 42l4(b) of this title prior to July 19, 2016,” and that an inmate
has met the time-served eligibility requirement when the inmate “has served a sentence of
incarceration equal to any applicable mandatory sentence otherwise required by [the new
provisions of ll Del. C. § 4214] or the statutes describing said offense or offenses [for
which the inmate was sentenced], whichever is greater”).

13 Del. Super. Ct. Spec. R. 2017-l(c)(5) (setting forth the content requirements for the
Attorney General’s written response to a request for certificate of eligibility).

14 See supra n.l().

“heard first,” i.e., before Smith’s, under the applicable statutes and this
Court’s rules.15

FOR THE FOREGOING REASONS, IT IS ORDERED that
Smith’s Request for a Certificate of Eligibility is GRANTED and Smith
may file a petition seeking exercise of this Court’s jurisdiction to modify the
sentence under ll Del. C. § 42l4(f) and Del. Super. Ct. Spec. R. 2017-l(d).
Any such petition SHALL be addressed to the undersigned judge. Upon a
determination that all petitions which must be “heard first,” have been,16 the
Court will schedule further proceedings in this matter. This grant of a
certificate of eligibility to seek relief is not a ruling on whether Smith’s
sentence will be modified That judgment will be left to the sole discretion
of the Court.17 Furthermore, nothing in amended Section 42l4 or the
Court’s rules shall require the Court to grant Smith a sentence
modification18

IT IS FURTHER ORDERED that the Department of Correction
and the Department of Justice SHALL, consistent with a memorandum of

understanding entered (or other protocols devised) for the express purpose

 

:; 11 Del. C. § 4214(£)(2017);De1. super. Ct. spec. R. 2017-1(d)(11).

Ia'.
17 Del. super. Ct. spec. R. 2017-1(d)(9).
18 ll Del. C. § 42l4(f) (2017) (“Nothing in this section, however, shall require the Court
to grant such a petitioner a sentence modification pursuant to this section.”); Del. Super.
Ct. Spec. R. 2017-l(d)(9) (“Nothing in this rule or in ll Del. C. § 42l4 shall require the
court to grant sentence modification to a petitioner.”).

4

of facilitating the lawful and efficient transfer of materials and information
required for consideration of a petition under ll Del. C.§ 42l4(f) and Del.
Super. Ct. Spec. R. 2017-l(d), provide to Smith’s attorney of record, or her

designee, access to such materials and information without undue delay.19

MZM

Abigaii M.\LeGrow, Jdalge

Original to Prothonotary

cc: Kathryn A.C. van Amerongen, Esquire
Joseph S. Grubb, Deputy Attorney General
Gregory E. Smith, Deputy Attorney General

 

19 Del. Super. Ct. Spec. R. 2017-l(c)(7).